PROVOSTY, J.
The main suit is by the husband foí a divorce on the ground that he and his wife have been living apart for more than 7 years. They have been separated for more than 22 years, and he for a number of years has been living with a so-called “adopted wife,” and has four children, issue of this illicit relation. Defendant has reconvened, demanding a divorce on the ground of adultery, and has taken a rule to compel the payment of $50 a month alimony. She owns a cottage and the double lot on which it is situated, and has lived in this cottage from the time of her marriage. She has been able to support herself, and has two grown sons, who contribute to her support. They are issue of her marriage with defendant in rule. Defendant in rule owns no property, except an empty lot worth about $225, one-half of which he inherited, and about $150 or $200 in bank. His income consists in the net profits of a partnership with his father in the business of boat-building, and averages about $80 a month. The learned trial judge thought that under these circumstances the plaintiff in rule came with a bad grace to ask for alimony, and we agree with him.
Judgment affirmed.